Filed 9/19/14 Alana P. v. Superior Court CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

ALANA P.,
                                                                                           F069677
         Petitioner,
                                                                            (Super. Ct. No. 13CEJ300265)
                   v.

THE SUPERIOR COURT OF FRESNO                                                             OPINION
COUNTY,

         Respondent;

FRESNO COUNTY DEPARTMENT OF
SOCIAL SERVICES,

         Real Party in Interest.


                                                   THE COURT*
         ORIGINAL PROCEEDINGS; petition for extraordinary writ review. Mary Dolas,
Commissioner.
         Alana P., in pro. per., for Petitioner.
         No appearance for Respondent.
         Daniel Cederborg, County Counsel, and Amy K. Cobb, Deputy County Counsel,
for Real Party in Interest.
                                                        -ooOoo-




*        Before Kane, Acting P.J., Franson, J. and Peña, J.
       Alana P., in propria persona, seeks extraordinary writ review (Cal. Rules of Court,
rules 8.450-8.452) of the juvenile court’s orders issued at a contested six-month review
hearing (Welf. & Inst. Code, § 366.21, subd. (e))1 terminating reunification services as to
her three-year-old son, U.P., and one-year-old son, T.P., and setting a section 366.26
hearing.
       Alana challenges the juvenile court’s order terminating the reunification services
of the children’s father, Troy.2 She also asserts that she was not present at the hearing.
We conclude she lacks standing to challenge the juvenile court’s order as to Troy. We
further conclude Alana fails to assert juvenile court error, rendering her writ petition
facially inadequate for review. Consequently, we dismiss the petition.
                    PROCEDURAL AND FACTUAL SUMMARY
       Alana and Troy are the parents of U.P. and T.P., the subjects of this writ petition.
In August 2013, Alana tested positive for methamphetamine, heroin, methadone and
marijuana while in the hospital giving birth to T.P. T.P. was transferred to the neonatal
intensive care unit of another hospital, suffering from withdrawal symptoms.
       Alana told a social worker from the Fresno County Department of Social Services
(department) that she had been using heroin on and off for the previous 10 years,
including while she was pregnant with T.P. Troy disclosed that he also used heroin
during Alana’s pregnancy.
       Alana and Troy agreed to participate in voluntary family maintenance services,
which required them to immediately enter into inpatient substance abuse treatment. T.P.
remained in the hospital and U.P. was placed in the care of his maternal grandmother.




1      All statutory references are to the Welfare and Institutions Code unless otherwise
indicated.
2      Troy also filed a writ petition, which is pending before this court (F069759).


                                              2
       Alana and Troy, however, did not enter treatment and appeared to be under the
influence of drugs while visiting T.P. Consequently, the department took custody of then
two-year-old U.P. and newborn T.P. and filed a dependency petition on their behalf.
       The juvenile court adjudged the children its dependents, and in December 2013,
ordered Alana and Troy to complete inpatient substance abuse treatment and parenting
classes, participate in mental health services, and submit to random drug testing. The
children were placed together in a foster home.
       By January 17, 2014, Troy had completed inpatient drug treatment and was
enrolled in aftercare. He also completed a parenting class and a mental health
assessment, was participating in group and individual therapy, and regularly visiting the
children. However, on January 30, 2014, Troy appeared in a Nevada courtroom for drug-
related charges filed prior to the department’s involvement. He was taken into custody
immediately following the hearing and sentenced to 18 months in state prison.
       Alana was also arrested on an outstanding warrant in June 2014. However, unlike
Troy, she did not participate in her court-ordered services. Prior to her arrest, she
unsuccessfully attempted inpatient treatment three times at three separate programs. She
was discharged for such infractions as using drugs on the property, tampering with her
drug screen tests, and engaging in altercations with other clients. In addition, she did not
regularly visit the children in between drug treatment programs. She subsequently
entered a fourth drug treatment program, but was discharged in late June 2014, after
testing positive for opiates.
       In its report for the six-month review hearing, the department recommended the
juvenile court terminate Alana and Troy’s reunification services and set a section 366.26
hearing.
       In July 2014, the juvenile court conducted a contested six-month review hearing.
Neither Alana nor Troy appeared. Alana’s attorney advised the juvenile court that Alana
had not been in contact with her office. Troy’s attorney advised the juvenile court that


                                              3
she sent Troy a letter at the prison but had not received a response. Both attorneys
objected to the department’s recommendation but did not present any evidence.
       At the conclusion of the hearing, the juvenile court found that proper notice was
given. As to Alana, the juvenile court stated that Alana was present at the settlement
hearing and ordered to appear.
       The juvenile court terminated Alana and Troy’s reunification services and set a
section 366.26 hearing.
       This petition ensued.
                                        DISCUSSION
       Alana informs this court in her writ petition that she is appealing the juvenile
court’s decision because Troy was in compliance with his services plan until he was
arrested in Nevada. She also asserts that she was not present at the six-month review
hearing to object to the termination of her parental rights.
       We dismiss Alana’s petition because as we explain she does not have standing to
challenge the juvenile court’s order terminating Troy’s reunification services and because
her petition fails to otherwise allege error.
       In juvenile proceedings, only a party aggrieved by an order has standing to appeal.
(In re Harmony B. (2005) 125 Cal.App.4th 831, 837.) The appellant must establish he or
she is an aggrieved party to obtain an on-the-merits review of a particular ruling. (In re
Carissa G. (1999) 76 Cal.App.4th 731, 734.) “To be aggrieved, a party must have a
legally cognizable immediate and substantial interest which is injuriously affected by the
court’s decision.” (Ibid.) “‘Whether one has standing in a particular case generally
revolves around the question whether that person has rights that may suffer some injury,
actual or threatened.’” (Cesar V. v. Superior Court (2001) 91 Cal.App.4th 1023, 1034.)
       Alana does not have standing to challenge the juvenile court’s termination of
Troy’s reunification services because she was not aggrieved. In other words, she was not
harmed by it; it did not deny her any rights with respect to her children. This is so


                                                4
because reunification services are not a right; they are a benefit. (In re Alanna A. (2005)
135 Cal.App.4th 555, 563.) Nevertheless, a parent has a fundamental right to the
companionship, care and custody of his or her own child and the termination of
reunification services places that right at risk. (In re. B.G. (1974) 11 Cal.3d 679, 688.)
Indeed, once reunification services are terminated, the parental right is subordinated to
the child’s need for permanency and stability. (In re Marilyn H. (1993) 5 Cal.4th 295,
309-310.) This parental right, however, is not a shared right between parents. It is a
separately held right by each parent. (See Weiner v. Fleischman (1991) 54 Cal.3d 476,
487.) Consequently, Alana is only aggrieved by those actions of the juvenile court that
adversely affect her parental rights; not those of Troy. Therefore, she does not have
standing to challenge the juvenile court’s order terminating Troy’s reunification services.
       Further, Alana has failed to show that her absence at the six-month review hearing
was the fault of the juvenile court. An extraordinary writ petition brought before the
Court of Appeal enables a party to obtain expeditious review of the juvenile court’s
decision to set a section 366.26 hearing. (See Cal. Rules of Court, rules 8.450-8.452.)
       In this case, Alana does not contend the juvenile court erred in making any of its
decisions as to her at the setting hearing. Rather, she merely states that she was not
present. In the absence of a claim of juvenile court error, we will dismiss a juvenile writ
petition as facially inadequate for review.
       Further, even if, for the sake of argument, we construed Alana’s assertion as
challenging the juvenile court’s finding that notice was proper, we would find no error.
According to the record, Alana was present at the settlement hearing on June 25, 2014,
when the juvenile court confirmed the date of the six-month review hearing. In addition,
she received written notice of the hearing. Consequently, she cannot now claim that she
was not given notice.




                                              5
                                         DISPOSITION
       The petition for extraordinary writ is dismissed. This opinion is final forthwith as
to this court.




                                             6